DETAILED ACTION
The following is a first action Notice of Allowability to the instant application filed June 9, 2020, with claims 1-16 pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement submitted on 6/9/2020 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the examiner.

Drawings
The drawings filed 6/9/2020 are accepted.

Allowable Subject Matter
Claims 1-16 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record teaches or suggests, either alone or when combined, all of the limitations in at least independent claims 1 and 15. Claim 1 is directed to a “method performed by a user equipment (UE)” and claim 15 is directed to a UE “in a wireless communication system, the UE comprising: a memory; a transceiver; and a processor, operably coupled to the memory and the transceiver, and configured to” perform functions that are virtually identical to the steps carried out in the method of claim 1. Thus, claim 1 is a representative claim.

The prior art of record teaches receiving a connection release message (see U.S. 2021/0112598, Fig. 3; U.S. 2019/0166553, Fig. 4; U.S. 2019/0052435, Fig. 3), transitioning from one state to another (see U.S. 2019/0166553, Fig. 2; U.S. 2019/0253941, Fig. 15), selecting a cell (see U.S. 2019/0052435, Fig. 3; U.S. 2019/0246442, Fig. 22), beam configuration (see U.S. 2019/0253941, Figs. 21, 22A), and performing uplink transmissions after transitioning from an idle state to a connected state (see U.S. 2019/0166553, Fig. 7; U.S. 2019/0052435, Fig. 3). However, the prior art of record does not teach or suggest at least the connection release message including information on pre-allocated uplink beams for transmission or using the pre-allocated uplink beams for uplink transmission on a selected cell in a second state that was transitioned to from a first state as a result of the connection release message, as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The following is the noted prior art in the Allowable Subject Matter section, which is made of record and considered pertinent to applicant's disclosure. U.S. Patent Application Publication Nos. 2021/0112598, 2019/0166553, 2019/0052435, 2019/0253941, and 2019/0246442.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA KADING/               Primary Examiner, Art Unit 2413